Citation Nr: 0836911	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  04-41 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for conversion disability manifested by pseudo 
seizures, prior to July 1, 2004.

2.  Entitlement to restoration of a 40 percent disability 
rating for conversion disability manifested by pseudo 
seizures, currently evaluated as 20 percent disabling from 
July 1, 2004, including a question of whether an increased 
rating is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to January 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A November 2002 rating decision proposed to reduce the 
disability rating assigned to service-connected conversion 
disability manifested by pseudo seizures, from 40 percent to 
10 percent disabling.  A March 2003 rating decision reduced 
the disability rating to 20 percent effective June 1, 2003, 
and an August 2004 rating decision continued such disability 
rating.  In September 2004, the veteran filed a notice of 
disagreement wherein he disagreed with the reduction and 
requested an increased rating.  A statement of the case was 
issued in December 2004, and a substantive appeal was 
received in December 2004.  The veteran testified at a RO 
hearing in July 2005.  In a June 2006 rating decision, the 
disability rating was increased to 40 percent disabling, 
effective June 1, 2003, and reduced to 20 percent disabling, 
effective July 1, 2004.  The veteran testified at a Board 
hearing in February 2008.  


FINDINGS OF FACT

1.  Prior to May 1, 2003, the veteran's conversion disability 
manifested by pseudo seizures did not amount to 9 to 10 minor 
seizures per week.

2.  From May 1, 2003, to May 31, 2003, the veteran's 
conversion disability manifested by pseudo seizures amounted 
to more than 10 minor seizures weekly.

3.  From June 1, 2003, to June 30, 3004, the veteran's 
conversion disability manifested by pseudo seizures did not 
amount to 9 to 10 minor seizures per week.

4.  From July 1, 2004, the veteran's conversion disability 
manifested by pseudo seizures did not amount to 5 to 8 minor 
seizures weekly.


CONCLUSIONS OF LAW

1.  For the period prior to May 1, 2003, the criteria for 
entitlement to a disability rating in excess of 40 percent 
for conversion disability manifested by pseudo seizures have 
not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8911, 
9424 (2007).

2.  For the period from May 1, 2003, to May 31, 2003, the 
criteria for entitlement to a disability rating of 80 percent 
for conversion disability manifested by pseudo seizures have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8911, 9424 
(2007).

3.  For the period from June 1, 2003, to June 30, 2004, the 
criteria for entitlement to a disability rating in excess of 
40 percent for conversion disability manifested by pseudo 
seizures have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8911, 9424 (2007).

4.  From July 1, 2004, the criteria for entitlement to a 
disability rating in excess of 20 percent for conversion 
disability manifested by pseudo seizures have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.105(e), 4.124a, Diagnostic Codes 8911, 
9424 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
veteran's condition).  Per a November 2002 rating decision 
and notice letter, the veteran was informed of the proposal 
to reduce the disability rating assigned to conversion 
disability from 40 percent disabling to 10 percent disabling.  
Action taken to reduce the rating from 40 percent disabling 
to 20 percent disabling, effective June 1, 2003, was taken 
pursuant to 38 C.F.R. § 3.105(e) in a March 2003 rating 
decision.  However, as detailed hereinabove, a June 2006 
rating decision continued the 40 percent disability rating 
from June 1, 2003, and reduced the rating to 20 percent 
disabling effective July 1, 2004.  Thus, it is clear that the 
veteran was given 60 days to present additional evidence to 
show that compensation payments should be continued at the 40 
percent level.  It should also be pointed out that the 
initial reduction, taken within less than five years from the 
award of the 40 percent rating, is not governed by the 
provisions of 38 C.F.R. § 3.344 regarding stabilization of 
ratings.  See 38 C.F.R. § 3.344(c); see also Collier v. 
Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. Derwinski, 
2 Vet. App. 201, 203-04 (1992) (the requirements for decrease 
of a rating for disabilities which have continued for a long 
time at the same level are more stringent than those for an 
initial award or an increase in ratings).  

In September 2003, the veteran was issued a VCAA letter 
pertaining to his claim for an increased disability rating.  
Thereafter, a VCAA letter was issued to the veteran in July 
2006.  Collectively, the VCAA letters notified the veteran of 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As discussed, 
proper notice was given to the veteran regarding the 
reduction of the disability rating assigned, and once it was 
determined that the veteran was seeking reinstatement of the 
original rating and an increased rating, notices were 
provided to the veteran.  Moreover, such notices were 
provided prior to initial certification of the veteran's 
claim to the Board.  The contents of these notices fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because collectively the September 2003 and July 
2006 VCAA notices fully informed the veteran that he may 
submit medical evidence as well as lay observations and 
employer statements in support of his claim.  In fact, the 
veteran has submitted statements and testimony addressing the 
effect his disability has on his employment, and the evidence 
of record also contains documentation from an employer.  Such 
lay statements demonstrate that he had actual knowledge of 
the requirements for an increased rating.  Further, the 
veteran is represented by a national service organization, 
which would have actual knowledge of the information 
necessary to substantiate the veteran's claim.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Federal 
Circuit stated that requiring an appellant to demonstrate 
prejudice as a result of any notice error is inconsistent 
with the purposes of both the VCAA and VA's uniquely pro-
claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.")  
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   

In March 2006 and July 2006, the veteran was provided with 
notice of the types of evidence necessary to establish an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Despite initial inadequate notice provided to 
the veteran, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As will 
be discussed in more detail below, the Board has determined 
that the veteran is entitled to an increased rating with 
regard to a portion of his claim. Therefore, any notice 
deficiency constitutes harmless error (see Bernard), as 
section 5103(a) notice provisions have been satisfied, and if 
the veteran so chooses, he will have an opportunity to 
initiate the appellate process again should he disagree with 
the effective date assigned to the award.  Then, more 
detailed obligations arise, the requirements of which are set 
forth in sections 7105(c) and 5103A.  Dingess, 19 Vet. App. 
at 489.  With regard to the determination that increased 
ratings are not warranted, any questions as to the 
appropriate effective date to be assigned are rendered moot.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's VA treatment records, VA examination reports, and 
private treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

As detailed, the issues before the Board are entitlement to a 
disability rating in excess of 40 percent for seizure 
disorder prior to July 1, 2004, and propriety of the 
reduction of the 40 percent rating to 20 percent disabling, 
from July 1, 2004, to include consideration of an increased 
rating for this period.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The veteran's service-connected seizure disorder has been 
rated under Diagnostic Code 8911, epilepsy, petit mal, which 
instructs to rated under the general rating formula for minor 
seizures.  A major seizure is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  
Diagnostic Code 8911, Note 1.  A minor seizure consists of a 
brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head ("pure" petit mal), or sudden jerking 
movements of the arms, trunk, or head (myoclonic type) or 
sudden loss of postural control (akinetic type).  Diagnostic 
Code 8911, Note 2.

A confirmed diagnosis of epilepsy with a history of seizures 
is assigned a 10 percent rating.  A 20 percent rating is 
assigned when there is at least 1 major seizure in the last 2 
years, or at least 2 minor seizures in the last 6 months.  
When there is at least 1 major seizure in the last 6 months 
or 2 in the last year, or averaging at least 5 to 8 minor 
seizures weekly warrants a 40 percent rating.  A 60 percent 
rating is warranted when the disability averages at least 1 
major seizure in 4 months over the last year, or 9 to 10 
minor seizures per week.  An 80 percent rating is assigned 
when the disability averages at least 1 major seizure in 3 
months over the last year, or more than 10 minor seizures 
weekly.  A 100 percent rating is warranted when the 
disability averages at least 1 major seizure per month over 
the last year.  38 C.F.R. § 4.124a, Diagnostic Code 8911.

Furthermore, Note 2 to the general rating formula for major 
and minor seizures instructs that, in the presence of both 
major and minor seizures, the predominant type is to be 
rated.  Note 3 further indicates that no distinction should 
be made between diurnal and nocturnal seizures.  Where 
continuous medication is required to control the epilepsy, 10 
percent is the minimum evaluation.

By way of history, service medical records reflect that the 
veteran began having seizures in January 1998, and he was 
discharged per Medical Board proceedings.  Service connection 
was established for conversion disability manifested by 
pseudo seizures, rated 40 percent disabling, effective 
January 12, 1999.  At the time service connection was 
established, the RO had determined that the veteran was 
having minor seizures approximately once per month.  

In November 2001, the veteran underwent a VA examination to 
assess the severity of his conversion disorder.  He reported 
that he had not had any type of seizure activity for about a 
year.  He had felt dizzy and lightheaded about two times per 
month for about five minutes but denied any loss of 
consciousness.  He was not taking any medication for 
convulsions or dizziness.  

Private medical records reflect that a March 2002 MRI was 
negative, and that a June 2002 EEG was negative.  

Private medical records reflect that on July 8, 2002, the 
veteran sought emergency medical treatment due to a possible 
seizure.  However, on objective examination it was determined 
that he had an acute syncope vasovagal, which was described 
as fainting.  Thereafter, he was admitted on July 26, 2002, 
with vasovagal syncope, and discharged the next day.  An 
August 8, 2002 clinical record reflects that he had another 
vasovagal syncope with no seizure activity, and a diagnosis 
of acute recurrent syncope of uncertain etiology was 
rendered.  

A November 2002 VA outpatient treatment record reflects that 
the veteran's seizures were controlled on Gabapentin, and he 
had been seizure free for two years.  

In an April 2003 statement from the veteran, he reported that 
he had a small seizure witnessed by several people and EMTs 
on March 15, 2003 (the veteran actually stated 2002 in such 
statement; however, it appears that such seizure was incurred 
in 2003), and the EMTs stabilized him and he did not seek 
further medical treatment.  A private discharge record 
reflects that the veteran had a seizure on March 28, 2003; 
however, no further details are provided.

In April 2003, the veteran sought VA outpatient treatment for 
recurrent seizure.  He reported that he had two seizures in 
the last two weeks which required hospitalization.  

Correspondence dated in April 2003 from his VA physician, it 
was related that over the last six months his seizures had 
worsened to where his medications had to be increased and he 
continues to have multiple seizures, including two in the 
last two weeks.

On May 4, 2003, the veteran was admitted for evaluation of 
status epilepticus.  He had 12 generalized seizures and 
received 5 milligrams of Valium times two in the Emergency 
Department.  He regained consciousness quickly after these 
episodes.  He was admitted to the Intensive Care Unit and was 
given 1000 milligrams IV Depakene and his maintenance of 
Depakote extended release was increased to 1500 milligrams at 
bedtime.  He appeared to have generalized seizures.  He had 
four more.  He continued to have spells on May 5, and had one 
of his spells while he had an electroencephalogram which was 
normal.  The diagnosis rendered was pseudoseizures 
superimposed on seizure disorder.  An MRI of the brain was 
normal.  He was discharged on May 6.

On May 14, 2003, the veteran sought treatment for spastic 
rhythmic contractions of his right arm and hand similar in 
nature to a petit mal seizure but he was communicative.  
While in the office, he had a drop of blood pressure to 70/50 
while having discontinued episode.  He appeared to have a 
grand mal seizure for approximately 1 minute.  Approximately 
2 minutes later he was awake and able to nod yes and no but 
non verbal.  This repeated three more times for a total of 
four episodes.  DM pass was called prior to the first grand 
mal type seizure activity.  The impressions were pseudo 
seizures; vascular migraines; and, high stress life.

A June 2003 VA outpatient treatment record reflects that his 
seizure disorder was not controlled.  However, five days 
later, he reported that he had a seizure the previous night.  
He awoke about 4:00 a.m. and his hand was shaking and he went 
to the bathroom and the next thing he recalled was waking up 
several hours later in the bathroom, feeling his head 
bruised, his neck stiff and he went back to bed and slept 
until noon.  The assessment was seizure disorder with poor 
control.

A July 15, 2003 treatment record reflects that he had not a 
seizure in two weeks.  He did however describe his seizures 
as beginning with right hand flexion and dystonic posturing, 
followed by generalized convulsion for which he has no 
memory.  It was noted that he was taking Depakote 500 
milligrams and Tegretol 100 milligrams was added after his 
last seizure.

An August 2003 VA psychiatric examination report reflects the 
veteran's claim that he had been seizure free.  

A September 2003 VA outpatient treatment record reflects that 
he had one or two seizures since his last visit, his last 
seizure over the weekend.  He reported no changes in the 
characteristics of his seizures.  His hands would shake and 
draw.  He has no memory of the event after that.  There is no 
loss of bowel or bladder control.  He does make occasional 
mention that after he came around, he went home for the rest 
of the day.  The impression was seizure disorder.

A December 2003 VA outpatient treatment record reflects that 
he had no seizures over the past several months and that his 
new medications seemed to be working well.  Likewise, on 
January 14, 2004, the veteran denied any recent seizures.  
However, on January 22, 2004, he reported that he had 
experienced a seizure two days prior.  He reported that he 
had bit his tongue and injured his right leg, but otherwise 
had no description of the seizure.  He reported loss of 
consciousness for about 30 minutes.  He reported that he will 
occasionally get disgusted and skip his medications and that 
is generally when his seizures begin to occur.

A February 2004 VA outpatient treatment record reflects that 
he had some seizures recently due to stopping his medication, 
but when he is on medication his seizures are controlled.  He 
reported stopping medication due to being upset about the 
death of his grandfather.  

A May 2004 VA examination report reflects the veteran's 
report that he had more than 32 seizures in 24 hours and was 
hospitalized for one week.  His current medications were 1500 
milligrams of Depakote and 100 milligrams of Tegretol daily.  
The examiner noted that medical records reflected that his 
medication controls his seizures but he is non-compliant when 
he gets depressed.  The veteran reported breakthrough 
seizures and has at least two every other week if not more.  
He gets an essential tremor, then his left hand cramps and 
then he remembers nothing until he wakes up.  He denied any 
incontinence of feces or urine.  He becomes very fatigued and 
tired following the seizures.  The examiner noted that review 
of the records showed that neurologists were unclear as to 
whether he has pseudo seizures or partial complex seizures.  
All of his tests have been negative for seizure activity.  
The examiner diagnosed pseudoseizures/partial complex 
seizures noting that it was an established diagnosis, and 
migraine headaches.

An August 2004 VA outpatient treatment record reflects that 
the veteran had started a new job and had not experienced any 
seizure activity since that time.

A November 2004 private discharge record reflects that the 
veteran apparently had a seizure.  

In January 2005, the veteran underwent a VA neurological 
consultation due to sudden onset of left facial/cranial pain 
accompanied by a "drawing" sensation of the left face.  It 
was noted that he was on two AED's for seizure control, and 
the examiner noted impressions of complicated migraine, 
resolving, and history of seizure disorder; stable.

A May 2006 VA outpatient treatment record reflects that his 
last seizure was 8 months prior.  Likewise, a June 2006 VA 
outpatient treatment record reflects that his last seizure 
was 9 months prior.

A March 2007 VA outpatient treatment record reflects a report 
of  no seizures "in some time."  An August 2007 VA 
outpatient treatment record reflects a report of no recent 
seizures.

Increased disability rating for the period prior to July 1, 
2004

Review of the medical evidence of record reflects that the 
veteran's conversion disability is manifested by minor 
seizures opposed to major seizures.  While in May 2003, it 
was suspected that he may be having a grand mal seizure, it 
was later determined to be a pseudo seizure, which would be 
rated analogous to petit mal seizures.  Likewise, none of the 
medical impressions or diagnoses reflect a diagnosis of grand 
mal seizures.

The Board initially acknowledges that the veteran did 
experience what was thought to be a seizure in July 2002; 
however, such symptoms were determined to be acute syncope 
vasovagal.  He again experienced vasovagal syncopes on two 
more occasions in July and August 2002.  Thus, review of the 
medical evidence of record reflects that as of November 2002 
he had been seizure free for two years.  

Prior to May 2003, a review of the medical evidence of record 
and statements of the veteran reflect that he experienced at 
least two seizures in or about March 2003.  As discussed, 
this appears to have been his first seizure in over a two 
year period.

Thus, the Board has determined that prior to May 1, 2003, the 
evidence of record and statements of record do not reflect 
that the veteran experienced 9 to 10 minor seizures per week, 
nor a major seizure in the four months over the last year.  
Thus, a disability rating in excess of 40 percent is not 
warranted prior to May 1, 2003.  

In May 2003, however, upon hospitalization due to seizure, it 
was observed that he experienced 12 generalized seizures by 
medical personnel, and that he experienced 4 more seizures 
during his hospitalization from May 4 to 6, 2003.  
Thereafter, on May 14, the veteran complained of a petit mal 
seizure, and then medical personnel observed what appeared to 
be a grand mal seizure, although his episodes were determined 
to be pseudo seizures.  

In light of the subjective reports of the veteran, objective 
findings of medical personnel, and testimony of the veteran 
during the month of May 2003, the Board has determined that a 
80 percent disability rating is warranted from May 1, 2003, 
to May 31, 2003, due to experiencing more than 10 minor 
seizures weekly.  

From June 1, 2003, however, the evidence of record does not 
support a disability rating in excess of 40 percent.  As 
detailed, by June 2003, his seizures appeared to be 
controlled on medication; although acknowledging a seizure in 
late June 2003.  For the period prior to July 1, 2004, the 
evidence of record reflects as of September 2003 he had 
experienced one or two seizures, to include a recent seizure.  
Thereafter, he experienced a seizure in January 2004, due to 
not taking his medication.  Again, in February 2004, he 
claimed that he had experienced some seizures but it was 
apparently due to not taking his medication.  It is also 
acknowledged that at the May 2004 VA examination, he reported 
having 2 breakthrough seizures at least every other week.  
But, otherwise from the period June 1, 2003, to June 30, 
2004, the veteran's seizure disability appeared to be well 
controlled with medication, he only experienced occasional 
seizures, and such seizures seemed to occur when he had 
failed to take his medication.  In any event, such seizures 
do not amount to 9 to 10 minor seizures per week.  Thus, a 
disability rating in excess of 40 percent is not warranted 
prior to July 1, 2004.

Restoration of a 40 percent disability rating and increased 
disability rating from July 1, 2004

For the period from July 1, 2004, in which the RO assigned a 
20 percent disability rating, the Board has determined that 
such reduced disability rating is warranted.  As discussed 
hereinabove, since July 1, 2004, the veteran has only had a 
few minor seizures, specifically in November 2004 and October 
2005.  Thus, from July 1, 2004, his seizure disorder no 
longer meets the 40 percent criteria, specifically 5 to 8 
minor seizures weekly.  Thus, the Board has determined that 
the reduction was proper, and a disability rating in excess 
of 20 percent from July 1, 2004, is not warranted.  

Extraschedular consideration

The assignment of an extra-schedular rating was considered in 
this case under 38 C.F.R. § 3.321(b)(1); however, the record 
contains no objective evidence that the veteran's seizure 
disorder has resulted in marked interference with earning 
capacity or employment beyond that interference contemplated 
by the assigned evaluation, or has necessitated frequent 
periods of hospitalization.  Review of the medical evidence 
of record and the testimony and statements of the veteran 
reflect that the veteran has had several jobs and has either 
lost a job or missed work due in part to his seizure 
disorder.  The Board notes that service connection is also in 
effect for migraine headaches 30 percent disabling, 
depression 10 percent disabling, and lumbar strain 
noncompensably disabling, and the evidence of record reflects 
that he has also missed work on occasion unrelated to his 
seizure disorder  As General Counsel has noted "mere 
assertions or evidence that a disability interferes with 
employment" is not enough to warrant extra-schedular 
consideration.  Rather, consideration of an extra-schedular 
rating under 3.321(b)(1) is only warranted where there is 
evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or 
where evidence shows that the veteran's service-connected 
disability affects employability in ways not contemplated by 
the rating schedule.  See VA O.G.C. Prec. Op. No. 6-96, 
published at 61 Fed. Reg. 66749 (1996).  While it is apparent 
that the veteran's seizure disorder does have an effect on 
his employability, recent records and testimony reflect that 
he has found steady employment with a private military 
school.  Thus, extraschedular consideration is not warranted 
in this case as the evidence of record does not support a 
finding that impaired earning capacity.  Additionally while 
acknowledging that he has been hospitalized due to his 
seizure disorder, such hospitalization has been short term 
and has overall not affected his ability to maintain 
employment, albeit with different employers throughout the 
years.  Accordingly, the Board finds that 38 C.F.R. § 3.321 
is inapplicable.


ORDER

Entitlement to a 80 percent disability rating (but no higher) 
for conversion disability manifested by pseudo seizures for 
the period May 1, 2003, to May 31, 2003, is granted, subject 
to the law and regulations governing the payment of monetary 
awards.

Entitlement to a disability rating in excess of 40 percent 
for conversion disability manifested by pseudo seizures for 
the period prior to May 1, 2003, is denied.

Entitlement to a disability rating in excess of 40 percent 
for conversion disability manifested by pseudo seizures for 
the period June 1, 2003, to June 30, 2004, is denied.

Entitlement to restoration of a disability rating of 40 
percent, and a disability rating in excess of 20 percent for 
conversion disability manifested by pseudo seizures for the 
period from July 1, 2004 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


